DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION BASED ON LIOU IN VIEW OF KRULIK
Claims 1-2, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW M301564 to Liou in view of US Patent 5,957,349 to Krulik.
Regarding claim 1, Liou discloses a tennis racket bag (First figure), comprising: a main compartment (1) having a length configured to accommodate and house at least one tennis racket (the compartment is capable of this function – see page 2, lines 28-30 of English translation).  Liou fails to disclose a foldable chair compartment.  However, Krulik discloses a bag including a foldable chair compartment (Fig. 6 – compartment formed when flap 120 is in the down position) disposed adjacent to a main compartment (26), wherein the foldable chair compartment is enclosed within side surfaces of the bag (if the bag is defined by the outermost surfaces, the compartment is within the surfaces of the bag) and is configured to accommodate and house a foldable chair in a folded configuration (Figs. 1-2).  It would have been obvious to one of ordinary skill to have included Krulik’s foldable chair and compartment in Liou to provide the user with a place to sit when desired.
Regarding claim 2, the combination from claim 1 fails to disclose the claimed dimensions.  However, it would have been obvious to one of ordinary skill to have made the foldable chair compartment approximately 16 inches to approximately 32 inches and the length of the tennis bag approximately 28 inches to approximately 32 inches because the modification only involves making a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 13, the combination from claim 1 discloses one or more shoulder straps (3 – Liou).
Regarding claim 15, the combination from claim 1 discloses at least one mounting member (102, 104 – Fig. 6, Krulik) disposed on an interior side surface of the foldable chair compartment and configured to be coupled to a stand leg of the foldable chair.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou and Krulik, further in view of US Patent 5,927,798 to Ahn.
Regarding claim 10, the combination from claim 1 discloses wherein the foldable chair compartment comprises: the foldable chair coupled to the foldable chair compartment (Krulik Fig. 6, for example), and a closure member (122 – Krulik) operable to selectively open and close the foldable chair compartment to place the foldable chair in an unfolded seating configuration and the folded configuration (opening and closing the compartment allows for folding and unfolding the chair as claimed).  The combination fails to disclose a backrest.  However, Ahn discloses a bag with a foldable chair wherein the foldable chair comprises a backrest (26, 28 – Fig. 2).  It would have been obvious to one of ordinary skill to have included a backrest in the chair in the combination because it would allow the user to rest against the backrest when sitting.
Regarding claim 11, the combination from claim 1 discloses wherein the foldable chair is rotatable with respect to the tennis racket bag (Krulik Fig. 6 – the chair is rotatable via loops 102, 104).

REJECTION BASED ON LIOU IN VIEW OF OGISHIMA
Claims 1 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou in view of JP11285407 to Ogishima.
Regarding claim 1, Liou discloses a tennis racket bag (First figure), comprising: a main compartment (1) having a length configured to accommodate and house at least one tennis racket (the compartment is capable of this function – see page 2, lines 28-30 of English translation).  Liou fails to disclose a foldable chair compartment.  However, Ogishima discloses a bag including a foldable chair compartment (Fig. 5 – compartment formed when flap 15 is closed (see Fig. 4)) disposed adjacent to a main compartment, wherein the foldable chair compartment is enclosed within side surfaces of the bag (if the bag is defined by the outermost surfaces, the compartment is within the surfaces of the bag) and is configured to accommodate and house a foldable chair in a folded configuration (Figs. 4-5).  It would have been obvious to one of ordinary skill to have included Ogishima’s foldable chair and compartment in Liou to provide the user with a place to sit when desired.
Regarding claim 35, Liou discloses a tennis bag assembly, comprising: at least one main compartment (1 – First figure) having a length configured to accommodate and house at least one tennis racket (the compartment is capable of this function – see page 2, lines 28-30 of English translation).  Liou fails to disclose a foldable chair compartment.  However, Ogishima discloses a bag including a foldable chair compartment (Fig. 5 – compartment formed when flap 15 is closed (see Fig. 4)); a foldable chair (10) coupled to the foldable chair compartment; a closure member (zipper to close flap 15 – Ogishima Fig. 5) operable to selectively open and close the foldable chair compartment to place the foldable chair in an unfolded seating configuration and a folded configuration (opening and closing the compartment allows for folding and unfolding the chair as claimed).  It would have been obvious to one of ordinary skill to have included Ogishima’s foldable chair and compartment on the rear of Liou’s backpack to provide the user with a place to sit when desired.  To the extent the zipper is in doubt, elsewhere Ogishima discloses using a zipper to close a compartment (see Figs. 1-2, for example).  It would have been obvious to one of ordinary skill to have used a zipper to close the compartment because it is a convenient mechanism to alternately open and close the compartment when desired.  The combination fails to disclose a second foldable chair compartment.  However, Ogishima discloses a second foldable chair compartment (compartment formed when flap 5 is closed (see Fig. 1)) configured to accommodate and house a second foldable chair in a folded configuration (Figs. 1-2).  It would have been obvious to one of ordinary skill to have included Ogishima’s foldable chair and compartment on the front of Liou’s backpack to provide the user with two options for sitting, or for providing the user and another person a place to sit as desired.
Regarding claim 36, the combination from claim 35 discloses the second foldable chair coupled to the second foldable chair compartment (Ogishima Fig. 2); and a second closure member (zipper 4 – Fig. 1) operable to selectively open and close the second foldable chair compartment to place the second foldable chair in unfolded seating configuration and the folded configuration (opening and closing the compartment allows for folding and unfolding the chair as claimed).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou and Ogishima, further in view of US Published Application 2008/0017683 to Votel.
Regarding claim 7, the combination from claim 1 fails to disclose holes.  However, Votel discloses a pocketed carrier wherein the pockets include drain holes (Figs. 1-6).  It would have been obvious to one of ordinary skill to have included drain holes in the bottom of the foldable chair compartment to allow for draining the pockets as necessary.  In the combination, small debris would be capable of draining through the holes as claimed.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou and Ogishima, further in view of US Published Application 2008/0240624 to Godshaw.
Regarding claim 8, the combination from claim 1 fails to disclose a protective shell.  However, Godshaw discloses a wearable carrier including a protective shell (64 – Fig. 11) for one of the pockets.  It would have been obvious to one of ordinary skill to have included a protective shell in the chair compartment in the combination to reinforce and stiffen the pocket as desired, as taught by Godshaw (see para. 0025 – “stiffeners”).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou, Ogishima and Godshaw, further in view of Votel.
Regarding claim 9, the combination from claim 8 fails to disclose holes.  However, Votel discloses a pocketed carrier wherein the pockets include drain holes (Figs. 1-6).  It would have been obvious to one of ordinary skill to have included drain holes in the bottom of the protective shell (Godshaw) and in the foldable chair compartment (Ogishima) to allow for draining the pockets as necessary.  In the combination, small debris would be capable of draining through the shell and pocket as claimed.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou and Ogishima, further in view of Ahn.
Regarding claim 10, the combination from claim 1 discloses wherein the foldable chair compartment comprises: the foldable chair coupled to the foldable chair compartment (Ogishima Fig. 5), and a closure member (zipper to close flap 15 – Ogishima Fig. 5) operable to selectively open and close the foldable chair compartment to place the foldable chair in an unfolded seating configuration and the folded configuration (opening and closing the compartment allows for folding and unfolding the chair as claimed).  To the extent the zipper is in doubt, elsewhere Ogishima discloses using a zipper to close a compartment (see Figs. 1-2, for example).  It would have been obvious to one of ordinary skill to have used a zipper to close the compartment because it is a convenient mechanism to alternately open and close the compartment when desired.  The combination fails to disclose a backrest.  However, Ahn discloses a bag with a foldable chair wherein the foldable chair comprises a backrest (26, 28 – Fig. 2).  It would have been obvious to one of ordinary skill to have included a backrest in the chair in the combination because it would allow the user to rest against the backrest when sitting.
Regarding claim 11, the combination from claim 1 discloses wherein the foldable chair is rotatable with respect to the tennis racket bag (Fig. 5 – the chair can be rotated vertically about the point where strap 17 is attached).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou, Ogishima and Ahn, further in view of Votel.
Regarding claim 12, the combination from claim 11 fails to disclose the claimed materials for the foldable chair compartment.  However, Votel discloses that it is known to use polypropylene in a wearable pocketed carrier (para. 0026).  It would have been obvious to one of ordinary skill to have used polypropylene in the foldable chair compartment because doing so only involves choosing from a finite number of predictable materials to use in a compartment.  The combination fails to disclose the claimed materials for the main compartment.  However, Votel discloses that it is known to use nylon in a wearable pocketed carrier (para. 0026).  It would have been obvious to one of ordinary skill to have used nylon in the main compartment because doing so only involves choosing from a finite number of predictable materials to use in a carrying compartment.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION BASED ON KRULIK
Claim(s) 16, 20-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krulik.
Regarding claim 16, Krulik discloses a bag assembly, comprising: a bag comprising: a main compartment (26) configured to accommodate equipment (the main compartment is capable of this function), and a foldable chair compartment (Fig. 6 - compartment formed when flap 120 is in the down position) disposed adjacent to the main compartment and having an interior space enclosed within side surfaces of the bag (if the bag is defined by the outermost surfaces, the compartment is within the surfaces of the bag); and a foldable chair (50 – Fig. 6) coupled to the foldable chair compartment and configured to be stored in the interior space in a folded configuration of the foldable chair (Figs. 1-2), wherein the foldable chair is rotatable with respect to the bag (Fig. 6 – the chair can rotate about 102, 104).
Regarding claim 20, Krulik discloses wherein the bag further comprises at least one mounting member (Fig. 6 – 102, 103) configured to be coupled to stand leg of the foldable chair to secure the foldable chair to the bag, and the bag is configured to be converted from a first arrangement (Figs. 1-2) to a second arrangement (Fig. 6), wherein the first arrangement is an arrangement in which the foldable chair compartment is in closed configuration and the foldable chair is stored in the interior space in the folded configuration (Figs. 1-2), and wherein the second arrangement is an arrangement in which the foldable chair compartment is in open configuration and the foldable chair is exposed from the bag in the unfolded seating configuration (Fig. 6).
Regarding claim 21, Krulik discloses wherein the foldable chair is rotatable with respect to the bag when the foldable chair compartment is in open configuration (Fig. 6 – chair is rotatable about 102, 103).
Regarding claim 23, Krulik discloses wherein, in an arrangement in which the foldable chair compartment is in an open configuration (Fig. 6), the foldable chair is configured to be unfolded from the folded configuration to unfolded seating configuration (Fig. 6 – the chair is capable of being unfolded when the compartment is open).
Regarding claim 24, Krulik discloses wherein the main compartment is configured to accommodate at least one racket (depending on the size and shape of the racket, an entire racket would be positionable within the compartment; alternatively, the head and part of the handle of a larger racket would be positionable within the compartment, with a portion of the handle extending out of the zipper).
Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view of Rhee.
Regarding claim 18, Krulik discloses at least one mounting member (Fig. 6 – 102, 104) configured to be coupled to a stand leg of the foldable chair and to secure the foldable chair to the bag.  Krulik fails to disclose removable securement or the claimed elements of the mounting member.  However, Rhee discloses a backpack with a chair including a mounting member (35) that removably couples the foldable chair to the bag, the mounting member comprising a base member (half of the Velcro strap from the point it is secured to the bag to one of the outer ends of the strap) attached to an inner surface of the foldable chair compartment (Fig. 1 - via known methods, stitching for example); and a detachable member (remainder of Velcro strap extending to the other end of the strap) attachable to the base member (via the complementary Velcro portions) to secure the stand leg between the base member and the detachable member.  It would have been obvious to one of ordinary skill to have used Rhee’s Velcro attachment for the mounting members in Krulik because doing so only involves a simple substitution of one known, equivalent connection element for another to obtain predictable results.
Regarding claim 22, the combination from claim 18 discloses wherein the bag further comprises at least one mounting member (Krulik Fig. 6 – 102, 104; modified to be velcro straps by Rhee) configured to be selectively coupled to stand leg of the foldable chair to secure the foldable chair to the bag, and uncoupled from the stand leg to detach the foldable chair from the bag (the mounting member is capable of coupling and uncoupling as claimed).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view of Ahn.
Regarding claim 19, Krulik fails to disclose a backrest.  However, Ahn discloses a bag with a foldable chair wherein the foldable chair comprises a backrest (26, 28 – Fig. 2).  It would have been obvious to one of ordinary skill to have included a backrest in the chair in the combination because it would allow the user to rest against the backrest when sitting.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view of Liou.
Regarding claims 25-26, the combination from claim 16 fails to disclose the claimed dimensions for the main compartment or for the chair.  However, it would have been obvious to one of ordinary skill to have made the length of the main compartment approximately 28 inches to approximately 32 inches and the length of the chair approximately 22.8 inches to approximately 37 inches because the modification only involves making a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Although these size ranges are within a typical range for backpacks and associated folding chairs, to remove all doubt, Liou discloses a backpack that can accommodate and house a tennis racket (see first figure; see page 2, lines 28-30 of English translation).  It would have been obvious to one of ordinary skill to have sized the compartment and the chair on the order of a vertical tennis racket (which, with the size modification above, would put them within the claimed ranges) to allow a tennis racket to be carried within the bag, as taught by Liou.

REJECTION BASED ON OGISHIMA
Claim(s) 16, 20-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 11285407 to Ogishima.
Regarding claim 16, Ogishima discloses a bag assembly, comprising: a bag comprising: a main compartment (main compartment of bag in Fig. 5) configured to accommodate equipment (the main compartment is capable of this function), and a foldable chair compartment (Fig. 5 - compartment formed by closing flap 15) disposed adjacent to the main compartment and having an interior space enclosed within side surfaces of the bag (if the bag is defined by the outermost surfaces, the compartment is within the surfaces of the bag); and a foldable chair (10 – Fig. 5) coupled to the foldable chair compartment and configured to be stored in the interior space in a folded configuration of the foldable chair (with 15 closed – see Fig. 4), wherein the foldable chair is rotatable with respect to the bag (Fig. 5 – the chair can rotate about the attachment point of strap 17).
Regarding claim 20, Ogishima discloses wherein the bag further comprises at least one mounting member (Fig. 5 – strap 17) configured to be coupled to stand leg of the foldable chair to secure the foldable chair to the bag, and the bag is configured to be converted from a first arrangement (Fig. 4) to a second arrangement (Fig. 5), wherein the first arrangement is an arrangement in which the foldable chair compartment is in closed configuration and the foldable chair is stored in the interior space in the folded configuration (Fig. 4), and wherein the second arrangement is an arrangement in which the foldable chair compartment is in open configuration and the foldable chair is exposed from the bag in the unfolded seating configuration (Fig. 5).
Regarding claim 21, Ogishima discloses wherein the foldable chair is rotatable with respect to the bag when the foldable chair compartment is in open configuration (Fig. 5 – chair is rotatable about the point where strap 17 connects to the bag).
Regarding claim 23, Ogishima discloses wherein, in an arrangement in which the foldable chair compartment is in an open configuration (Fig. 5), the foldable chair is configured to be unfolded from the folded configuration to unfolded seating configuration (Fig. 5 – the chair is capable of being unfolded when the compartment is open).
Regarding claim 24, Ogishima discloses wherein the main compartment is configured to accommodate at least one racket (depending on the size and shape of the racket, an entire racket would be positionable within the compartment; alternatively, the head and part of the handle of a larger racket would be positionable within the compartment, with a portion of the handle extending out of the zipper).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogishima in view of US Patent 9,642,424 to Holmes and US Patent 6,997,507 to Rhee.
Regarding claim 17, the combination from claim 16 fails to disclose a mounting member with vertical stand leg.  However, Holmes discloses a bag assembly with a foldable chair wherein the foldable chair includes at least one mounting member (loops holding vertical stand legs - Figs. 4-5) configured to be coupled to stand leg (34, 36) of the foldable chair to secure the foldable chair to the bag, wherein the stand leg is configured to extend vertically from a bottom of the foldable chair to a top of the foldable chair in an unfolding seating configuration of the foldable chair (Fig. 4).  It would have been obvious to one of ordinary skill to have used Holmes’ foldable chair configuration in Ogishima because doing so only involves a simple substitution of one known, equivalent foldable chair configuration for another to obtain predictable results.  The combination fails to disclose the specific configuration of the mounting loops and the chair being rotatable with respect to the bag.  However, Rhee discloses a bag assembly with a foldable chair that uses velcro loops (35) as mounting members.  It would have been obvious to one of ordinary skill to have used velcro loops in the combination because it would allow the user to easily attach and detach the chair to the bag as desired.  In the combination, the chair would be rotatable with respect to the bag (with the velcro loops disconnected from one of the stand legs, the chair would be capable of rotating about the other stand leg).
Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogishima in view of Rhee.
Regarding claim 18, Ogishima discloses at least one mounting member (Fig. 5 – strap 17) configured to be coupled to a stand leg of the foldable chair and to secure the foldable chair to the bag.  Ogishima fails to disclose removable securement or the claimed elements of the mounting member.  However, Rhee discloses a backpack with a chair including a mounting member (35) that removably couples the foldable chair to the bag, the mounting member comprising a base member (half of the Velcro strap from the point it is secured to the bag to one of the outer ends of the strap) attached to an inner surface of the foldable chair compartment (Fig. 1 - via known methods, stitching for example); and a detachable member (remainder of Velcro strap extending to the other end of the strap) attachable to the base member (via the complementary Velcro portions) to secure the stand leg between the base member and the detachable member.  It would have been obvious to one of ordinary skill to have used Rhee’s Velcro attachment for the mounting member in Ogishima because doing so only involves a simple substitution of one known, equivalent connection element for another to obtain predictable results.
Regarding claim 22, the combination from claim 18 discloses wherein the bag further comprises at least one mounting member (top mounting member in Ogishima Fig. 5, modified to be velcro straps by Rhee) configured to be selectively coupled to stand leg of the foldable chair to secure the foldable chair to the bag, and uncoupled from the stand leg to detach the foldable chair from the bag (the mounting member is capable of coupling and uncoupling as claimed).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogishima in view of Ahn.
Regarding claim 19, Ogishima fails to disclose a backrest.  However, Ahn discloses a bag with a foldable chair wherein the foldable chair comprises a backrest (26, 28 – Fig. 2).  It would have been obvious to one of ordinary skill to have included a backrest in the chair in the combination because it would allow the user to rest against the backrest when sitting.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogishima in view of Liou.
Regarding claims 25-26, the combination from claim 16 fails to disclose the claimed dimensions for the main compartment or for the chair.  However, it would have been obvious to one of ordinary skill to have made the length of the main compartment approximately 28 inches to approximately 32 inches and the length of the chair approximately 22.8 inches to approximately 37 inches because the modification only involves making a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Although these size ranges are within a typical range for backpacks, to remove all doubt, Liou discloses a backpack that can accommodate and house a tennis racket (see first figure; see page 2, lines 28-30 of English translation).  It would have been obvious to one of ordinary skill to have sized the compartment and chair on the order of a vertical tennis racket (which, with the size modification above, would put them within the claimed ranges) to allow a tennis racket to be carried within the bag, as taught by Liou.

REJECTION BASED ON LIOU IN VIEW OF SEVERA
Claims 29-30, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou in view of US Patent 7,004,317 to Severa and Krulik.
Regarding claim 29, Liou discloses a tennis bag assembly (First figure), comprising: a main compartment (1) having a length configured to accommodate and house at least one tennis racket (the compartment is capable of this function – see page 2, lines 28-30 of English translation).  Liou fails to disclose a second main compartment.  However, Severa discloses a tennis bag that includes multiple adjacent compartments having a length configured to accommodate and house a tennis racket (Col. 3, lines 24-37).  It would have been obvious to one of ordinary skill to have included a second main compartment adjacent the main compartment in Liou because it would allow the user to carry one or more additional rackets.  Liou fails to disclose a foldable chair compartment and chair.  However, Krulik discloses a bag including a foldable chair compartment (Fig. 6 – compartment formed when flap 120 is in the down position); a foldable chair (50 – Fig. 6) coupled to the foldable chair compartment; a closure member (122) operable to selectively open and close the foldable chair compartment to place the foldable chair in an unfolded seating configuration and a folded configuration (opening and closing the compartment allows for folding and unfolding the chair as claimed).  It would have been obvious to one of ordinary skill to have included Krulik’s foldable chair and compartment in Liou to provide the user with a place to sit when desired.  
Regarding claim 30, the combination from claim 29 discloses at least one mounting member (102, 104 – Krulik Fig. 6) configured to couple the foldable chair to the foldable chair compartment such that the foldable chair is rotatable with respect to the bag assembly (Krulik Fig. 6 – the chair can rotate about 102, 104).
Regarding claim 32, the combination from claim 29 discloses one or more shoulder straps (3 – Liou).
Regarding claim 34, the combination from claim 29 discloses wherein the foldable chair is configured to be stored substantially within an interior space of the foldable chair compartment in the folded configuration (Krulik Figs. 1-2).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou, Severa and Krulik, further in view of Ahn.
Regarding claim 31, the combination from claim 29 fails to disclose a backrest.  However, Ahn discloses a bag with a foldable chair wherein the foldable chair comprises a backrest (26, 28 – Fig. 2).  It would have been obvious to one of ordinary skill to have included a backrest in the chair in the combination because it would allow the user to rest against the backrest when sitting.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou, Severa and Krulik, further in view of Rhee.
Regarding claim 33, the combination from claim 29 fails to disclose removable securement.  However, Rhee discloses a backpack with a chair wherein the foldable chair is removably coupled to the foldable chair compartment (Fig. 3; see also velcro straps 35).  It would have been obvious to one of ordinary skill to have used Rhee’s top Velcro attachment (Fig. 3) for the mounting member in the combination because doing so only involves a simple substitution of one known, equivalent connection element for another to obtain predictable results.
Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered.
As to applicant’s argument that the prior art fails to disclose a pocket that completely houses a tennis racket (pages 10 and 12), see Liou, which is applied above for this feature.
As to applicant’s argument that it would not have been obvious to modify Krulik’s size (page 12), see the size modification of Liou and the size modification of Krulik/Ogishima in view of Liou above.
As to applicant’s argument that Krulik and Homes fail to disclose a chair rotatable with respect to the bag (page 14), Krulik discloses a chair rotatable with respect to the bag (see Fig. 6 – the chair is rotatable about 102, 104).  See also Ogishima and Rhee, which are applied above for this feature.
As to applicant’s argument regarding Eberle (page 14), Eberle is not used in the above rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734